Citation Nr: 0928736	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  00-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic 
stress disorder (PTSD), rated as 30 percent disabling from 
September 3, 1998, to April 14, 2002, and rated as 50 percent 
disabling from April 15, 2002.

2.  Entitlement to higher initial ratings for degenerative 
disc disease of the lumbar spine with stenosis, rated as 20 
percent disabling from May 27, 2004, to July 2, 2007, and 
rated as 40 percent disabling from July 3, 2007.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
February 1969.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal of a March 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York that assigned an initial rating of 30 
percent for PTSD from September 3, 1998.

Also on appeal are a March 2005 rating decision that denied 
entitlement to a TDIU and an October 2005 rating decision 
that assigned an initial rating of 20 percent for a back 
disorder (characterized as degenerative disc disease L3-4, 
L4-5, L5-S1 with spinal stenosis) from May 27, 2004.

Following issuance of the rating decisions on appeal, the RO 
granted increased ratings for both the PTSD and the low back 
disorder.  Neither increase represents a complete grant of a 
benefit on appeal.  The Veteran's claims for higher initial 
ratings accordingly remain active before the Board.

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in August 2005; a transcript of 
that hearing is associated with the record. 

In August 2006 the Board remanded the initial rating and TDIU 
issues for further development.  While the case was in remand 
status, the Veteran was granted separate compensable ratings 
for neurological impairment in each lower extremity related 
to his low back disability.  He does not appear to be seeking 
appellate review with respect to those ratings. 

The Veteran was scheduled to testify again before the Board 
in April 2009, but prior to the scheduled hearing he 
submitted a letter withdrawing his request for another 
hearing.  The Board will accordingly adjudicate the appeal 
based on the evidence currently of record.


FINDINGS OF FACT

1.  From September 3, 1998, to April 14, 2002, the impairment 
from the Veteran's PTSD most closely approximated 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  From April 15, 2002, the impairment from the Veteran's 
PTSD has most closely approximated occupational and social 
impairment with reduced reliability and productivity.

3.  From May 27, 2004, to July 2, 2007, the Veteran's low 
back disorder was manifested by limitation of motion, but 
forward flexion was greater than 30 degrees, the lumbosacral 
spine was not ankylosed, and there were no incapacitating 
episodes due to intervertebral disc syndrome (IVDS).

4.  From July 3, 2007, the Veteran's low back disorder has 
been manifested by limitation of forward flexion to less than 
30 degrees, but not by ankylosis or by incapacitating 
episodes.
 
5.  The Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation 
consistent with his education and occupational background. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for PTSD in excess 
of 30 percent prior to April 15, 2002, and an evaluation in 
excess of 50 percent for the disability during the period 
beginning April 15, 2002, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for an initial evaluation for disability of 
the lumbar spine prior to July 3, 2007, and an evaluation in 
excess of 40 percent for the disability during the period 
beginning July 3, 2007, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2008).  
 
3.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that '[i]n making the 
determinations under [section 7261(a)], the Court shall...take 
due account of the rule of prejudicial error')."  However, 
the Court also stated that the failure to provide such notice 
in connection with adjudications prior to the enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the TDIU claim, the Board notes that the 
record reflects that the Veteran has been provided adequate 
notice, to include notice with respect to the effective-date 
element of the claim.  In addition, the evidence currently of 
record is sufficient to substantiate his claim.  Therefore, 
no further development is required before the Board decides 
this claim.

The rating decision assigning an initial rating for the 
Veteran's PTSD was issued prior to the enactment of the VCAA.  
The record reflects that the Veteran was provided all 
required notice in response to his PTSD and low back claims 
in letters sent in September 2006.  Although the Veteran was 
not provided complete notice until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency on the merits of either claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims for higher 
initial ratings.  In this regard, the Board notes that 
service treatment records (STR) and VA treatment records were 
obtained.  The Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either of the initial rating claims, and the 
Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  





Evaluation of PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The rating criteria are as follows.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In the March 1999 rating decision on appeal, service 
connection for PTSD with a 30 percent rating was granted, 
effective September 3. 1998.  As noted above, the disability 
rating was subsequently increased to 50 percent, effective 
April 15, 2002.

In October 1998 the Veteran submitted a statement in which he 
asserted he continued to have intrusive thoughts about 
Vietnam and recurring nightmares.  

The Veteran had a VA psychiatric examination in October 1998 
in which he endorsed symptoms of recurrent nightmares, 
intrusive recollections, irritability, poor sleep, emotional 
numbing, estrangement, startle response, withdrawal, and 
avoidance of stimuli that would remind him of Vietnam.  On 
examination the Veteran was oriented times three, recent and 
remote memories were intact, and there were no disordered 
perceptions or suicidal ideas.  The examiner diagnosed PTSD 
and assigned a current Global Assessment of Functioning (GAF) 
score of 60.

The Veteran submitted a VA Form 9 (substantive appeal) in 
March 2000 asserting feelings of uselessness and 
hopelessness.  The Veteran stated he did not socialize and 
felt isolated.  He endorsed depression and anxiety, intrusive 
thoughts, nightmares of combat, night sweats, outbursts of 
rage, thoughts of suicide and panic attacks.

The Board finds at this point the evidence pertinent to the 
period prior to April 15, 2002, as described above, shows 
symptoms approximating those characteristic of the currently-
assigned 30 percent rating (routine behavior, self-care, and 
conversation normal, depressed mood, anxiety, suspiciousness, 
panic attacks weekly or less often, chronic sleep impairment, 
and mild memory loss).  Those symptoms characteristic of the 
higher 50 percent rating that are capable of clinical 
observation (flattened affect, other-than-normal speech, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory, impaired judgment and/or impaired 
abstract thinking) are not shown by the medical evidence 
prior to April 15, 2002.

In the VA Form 9 submitted in March 2000, the Veteran 
reported that he had suicidal ideation but no suicidal 
ideation was noted on the VA examination in October 1998 nor 
is there any other evidence of suicidal ideation during the 
period prior to April 15, 2002.

The Veteran subjectively complained prior to April 15, 2002, 
of disturbances of motivation and mood and of difficulty in 
establishing effective work and social relationships, both of 
which are symptoms associated with the 50 percent rating.  
However, as noted, the clinically observable symptoms 
characteristic of the 50 percent rating were not shown.  
Further, the examiner in 1998 assigned a GAF score of 60, 
which remained in effect until April 2002; GAF scores between 
51 and 60.

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  The assigned GAF score of 60 is on the high end of 
"moderate" disability; a score of 61 would be in the range 
of "mild" disability.  Accordingly the GAF is consistent 
with the clinically demonstrated symptoms showing a 
functional psychiatric impairment most closely approximating 
30 percent.  
  
The Board accordingly turns its attention to entitlement to a 
rating in excess of 50 percent from April 15, 2002.   

The Veteran was examined by Dr. TM, a VA psychologist, in 
April 2002.  The Veteran reported significant emotional 
numbing, a lack of interest in significant activities 
including finding gainful employment, and lack of social 
contact for the last four years.  He described feelings of 
detachment and depersonalization that interfered with his 
motivation and goal-setting.  He reported occasional panic 
attacks, the most recent of which was two weeks previously, 
and intermittently disorienting flashbacks.  The attack on 
the World Trade Center had aggravated his flashbacks and had 
caused him to isolate himself in his home for several weeks.  
He endorsed nightmares that awakened him periodically during 
the night and left him fatigued the following day.  He 
reported some improvement in irritability due to medication 
but endorsed continued depressed mood and passive suicide 
ideation. He reported he sometimes spent several days in the 
house without bathing or shaving.  The Veteran stated he had 
last worked full-time in 1996; since then he had had 
occasional odd jobs.  He ended his last serious relationship 
approximately six years previously.

On examination the Veteran was neatly and appropriately 
dressed, oriented and alert.  His speech was spontaneous, 
relevant and normal in rate and rhythm.  Thinking was 
logical, goal-oriented, and without evidence of a formal 
thought disorder.  He denied hallucinations or delusions.  
His mood was slightly dysphoric, with flattened affect.  He 
described credible panic attacks and began having an attack 
in the examiner's presence.  Long-term recall was grossly 
intact; short-term recall and concentration were moderately 
impaired.  The Veteran endorsed frequent passive suicidal 
ideation but denied intent or plan; he denied homicidal 
ideation or plan.  Judgment and insight were present.  The 
examiner diagnosed chronic PTSD and assigned a current GAF of 
56, representing moderate symptoms (persistent, recurring 
nightmares, insomnia, occasional panic attacks, depressed 
mood, suicidal ideation) and impairment of social and 
occupational functioning (Veteran had not worked in many 
years and avoided social contacts) with GAF of 50 to 59 over 
the past year.

In a VA Form 21-4138 (Statement in Support of Claim) 
submitted in May 2002 the Veteran asserted feelings of 
uselessness and hopelessness.  He endorsed feeling detached 
from his surroundings and indicated he did not socialize.  He 
felt isolated from family and friends and had not worked in 
his job for more than 6 years, feeling he could not 
comfortably work with people or complete assigned tasks.  He 
endorsed depression, sleep deprivation and panic attacks 
several times per week.  On most days he did not feel like 
leaving the house, and activities of daily living were 
difficult.  The Veteran had trouble focusing, little 
patience, and low energy.  He also endorsed intrusive 
thoughts, nightmares, night sweats, anxiety, thoughts of 
suicide, outbursts of rage, and flashbacks.

A September 2002 VA mental health clinic (MHC) note, by a 
nurse, states the Veteran's mood was slightly depressed due 
to lack of energy and other health concerns; he complained of 
flashbacks and nightmares that caused him to sleep poorly.  
However, a psychiatric clinic note later the same day by a VA 
psychiatrist states the Veteran's mood appeared to be stable 
on current psychotropic regimen; the Veteran was not 
depressed or suicidal and reported no acute psychiatric 
symptoms.  

The Veteran presented to the VA MHC in December 2002 
complaining of chronic nightmares and night sweats; he 
reported difficulty falling asleep and going back to sleep 
after being awakened.  He characterized himself as being not 
very good emotionally due to being out of work for a long 
time and having difficulty dealing with things.

Treatment notes from the Vet Center in February 2003 state 
the Veteran reported symptoms of recurrent nightmares, 
flashbacks, hyperalertness/startle response, intrusive 
thoughts and recollections, sleep disturbance, survivor 
guilt, memory impairment/trouble concentrating, 
isolation/distance from peers, emotional numbness and low 
self-esteem.  The Veteran's affect was constricted, his 
behavior cooperative, passive/withdrawn and manipulative, and 
his mood was anxious and depressed.

The Veteran received counseling from Mr. CG, a social worker, 
during the period January-July 2003 (he was referred to Mr. 
CG because he could no longer commute to the Vet Center).  
The Veteran's primary cause for resentment did not appear to 
be solely related to service in Vietnam; at least equally the 
Veteran felt a sense of betrayal over a post-Vietnam prison 
sentence in service for drug possession that he believed to 
be overly harsh.  The Veteran was urged to seek assistance 
from state agencies, but refused to do so citing dislike of 
crowds and distrust of bureaucracies (the Veteran stated his 
prison time in Leavenworth had made him cynical regarding any 
institutions).  Mr. CG terminated counseling because the 
Veteran resisted doing anything to help himself out of his 
current situation.  

The Veteran presented to the VA MHC in August 2003, October 
2003 and January 2004 complaining of difficulty sleeping, 
depressed mood, nightmares and flashbacks related to Vietnam.  
On each of those days a VA psychiatrist noted the Veteran's 
mood appeared to be stable on current psychotropic regimen, 
with no reported acute psychiatric symptoms and no apparent 
depression or suicidal ideation.  The psychiatrist renewed 
the Veteran's prescription for medications in each case.

The Veteran submitted a Statement in Support of Claim in 
April 2004 asserting he had not worked in over 7 years due to 
his PTSD and other worsening physical problems.  The Veteran 
stated he did not socialize, lived alone, and was mostly 
isolated.  He reported frequent panic attacks, nightmares 
related to Vietnam, anxiety, insomnia and depression.

The Veteran underwent a VA psychiatric examination in August 
2004 by Dr. TM, a  psychologist, in which he reported having 
been laid off from his last job in 1997; he was unable to 
work thereafter because of alcohol abuse, depressed mood and 
PTSD symptoms that included lack of interest in significant 
activities, disinterest in his future and emotional numbing.  
He reported essentially the same intensity and frequency of 
symptoms as in the previous VA examination in 2002, although 
medication helped him to control his irritability.  He 
reported continued nightmares, very loosely connected to 
Vietnam, which occasionally resulted in him waking in a cold 
sweat; he reported his sleep disturbance left him fatigued 
during the day.  He often felt depressed and lethargic and 
said he lacked motivation to find work or look for a new 
apartment.  He had little contact with family or friends; his 
only social contact was his ex-girlfriend and her elderly 
parents.  He denied any hobbies or outside interests.  He 
denied active suicidal intent, although he stated he often 
felt life was not worth living.  He denied homicidal intent 
or plan.  He denied hallucinations and delusions and did not 
report panic attacks, phobias, obsessive thoughts, or rituals 
that interfered with functioning.  He indicated generally 
adequate maintenance of hygiene and competence to manage 
finances, diet and other activities of daily living.

On examination the Veteran was casually dressed and 
carelessly groomed.  He was alert and oriented in all 
spheres; his mood was neutral and his affect was constricted, 
perhaps by medication.  There was no evidence of impairment 
in thought process.  His speech was normal and his thought 
process was logical, goal-oriented and without evidence of 
formal thought disorder.  Long-term memory was grossly 
intact; he displayed mild impairment of short-term recall, 
attention and concentration.  Judgment and insight were 
present.  The examiner characterized the Veteran's symptoms 
as mild symptoms of increased arousal (insomnia and well-
controlled irritability) and signs of numbing/avoidance 
(efforts to avoid reminders of military service and lack of 
interest in many activities).  The examiner stated the 
Veteran had continued to make a poor social and occupational 
adjustment since his last examination.  The examiner assigned 
a current GAF of 58, reflecting occasional nightmares, mild 
insomnia, lack of motivation, depressed mood and social 
withdrawal; the GAF score ranged from 53 to 59 during the 
previous year.

The Veteran submitted a letter in August 2004, immediately 
after the VA examination above, in which he stated he was 
unable to think clearly in situations like examinations.  He 
stated he was progressively unable to stand being around 
other people and therefore spent most of his time isolated at 
home.  He reported panic attacks several times per week, 
nightmares related to Vietnam, and night sweats.  He reported 
confusion and difficulty with focus and concentration that 
made it difficult to complete projects.  He reported his 
condition was worsening despite years of counseling and 
medication.

The Veteran subsequently submitted a letter in October 2004 
complaining that the VA examiner in August 2004 had omitted 
or misrepresented some of the Veteran's statements and had 
generally downplayed the Veteran's symptoms.  Specifically, 
the Veteran stressed inability to take the first step toward 
finding a job, panic attacks several times per week, and 
disregard of grooming and hygiene.

The Veteran had two VA clinical psychiatric evaluations in 
September 2004 for the purpose of pharmacological management, 
both by psychiatrist Dr. SA.  Dr. SA noted interval history 
of chronic pain medication and financial problems due to 
inability to work caused by chronic pain.  The Veteran also 
reported difficulty falling asleep and remaining asleep due 
to stresses.  On both occasions the Veteran was noted to be 
normal in grooming and hygiene.  Attention, concentration, 
recent memory, remote memory, and thought process were all 
normal.  There were no hallucinations and no homicidal or 
suicidal plan or ideation.  Weight gain/loss, hopelessness, 
helplessness, and anhedonia were all marked "no" and 
judgment, insight and impulse control were all marked 
"fair."  The first report is silent in regard to insomnia; 
in the second report Dr. SA noted "middle insomnia."  On 
both occasions Dr. SA assigned a current GAF score of 55. 

The Veteran submitted a Statement in Support of Claim in 
August 2005 asserting he had not worked in 9 years.  He 
reported difficulty socializing and inability to work with 
others.  He reported isolation, feelings of uselessness and 
helplessness, and a feeling of being detached from his 
surroundings.  He reported flashbacks, nightmares, night 
sweats, depression, anxiety, panic attacks, sleep 
deprivation, and thoughts of suicide despite medication.  He 
also reported lack of patience and difficulty with focus. 

The Veteran testified before the Board in August 2005 that he 
last worked in July 1996; he was laid off but was having 
difficulty being around people.  After being laid off he 
could not bear the thought of returning to work and having to 
deal with people.  He characterized his social life as 
"zero" and stated his family seemed sympathetic to his 
situation and left him alone.  He testified that he has 
thought about Vietnam constantly since leaving service; he 
has exhausted his savings and has gone through bankruptcy.  
He denied homicidal thoughts but endorsed occasional anger 
and frustration.    

The file contains a document entitled "Physician's 
Questionnaire" and signed by VA psychiatrist Dr. SA in June 
2006.  Dr. SA indicated by checkmark that he or she was 
currently considered to be the Veteran's primary provider 
regarding his psychiatric condition, and that he or she had 
been able to review the Veteran's psychiatric reports and 
treatment records.  Dr. SA indicated by checkmark that the 
Veteran met the VA schedular definition for rating at the 50 
percent, 70 percent, and 100 percent levels.  Dr. SA stated 
the Veteran's GAF score had been 55 for the past year.

Dr. SA subsequently entered a psychiatric medication 
management note in June 2007 in which the Veteran reported no 
new complaint of symptoms; the Veteran reported stability and 
asked to have his medications renewed.  Dr. SA noted clinical 
observation of "normal" grooming, hygiene, attention, 
concentration, memory (recent and remote), thought processes 
and appetite.  Dr. SA noted no current homicidal or suicidal 
ideation, hallucinations, weight gain or loss, hopelessness, 
helplessness or anhedonia.  Dr. SA noted judgment and insight 
as "fair" and impulse control as "good at present time."  
Dr. SA stated the current medication regimen could continue.

The Veteran was examined by VA psychologist Dr. TM in July 
2007.  The Veteran reported spending most of his day on the 
couch, primarily because of his back pain and because of the 
effects of his prescription painkillers.  He emphasized that 
his strained financial situation and impending sale of his 
rented house was putting him under a lot of stress.  The 
examiner noted the Veteran was taking three medications, 
which helped him control his irritability and his sleep 
patterns, and noted the Veteran's psychiatrist had assessed a 
current GAF score of 60 in his last visit (June 2007).  The 
Veteran reported "weird dreams" sometimes related to 
Vietnam; he also reported depression and isolation, as well 
as frustration at his physical limitations.  The examiner 
stated it was very difficult to delineate social impairment 
due solely to the Veteran's PTSD from impairment caused by 
pain and painkillers; the Veteran had previously cited 
psychiatric symptoms but was not attributing his isolation to 
pain and pain medications.  In specific regard to PTSD 
symptoms, the Veteran endorsed nightmares loosely connected 
to his experiences in the military, insomnia and 
irritability, alienation from others, lack of interest in 
significant activities, and no sense of a future.

On examination the Veteran was casually dressed and 
appropriately groomed.  He was alert and oriented in all 
spheres.  He walked slowly and complained of physical 
discomfort; he also admitted some psychic slowing, which he 
attributed to pain medication.  The Veteran made eye contact 
and displayed appropriate behavior.  His mood was subdued, 
and his affect was congruent with though content.  He did not 
report current homicidal or suicidal ideation or intent, or 
hallucinations or delusions.  Speech and thought process were 
unimpaired; the Veteran's thinking was goal-oriented without 
evidence of a formal thought disorder.  He did not report 
panic attacks, phobias, obsessive thoughts, or rituals that 
interfered with daily functioning.  Long and short term 
recall was grossly intact, and attention and concentration 
were adequate for the purposes of the examination.  Judgment 
and insight were present.  The examiner assigned a current 
GAF score of 60, reflecting occasional reexperiencing of 
symptoms, social withdrawal and lack of motivation.

A VA psychiatry note by Dr. SA in October 2007 states the 
Veteran had no new PTSD complaints and wanted to reduce his 
medications.  Dr. SA assigned a current GAF score of 55.

The Veteran was evaluated by VA psychiatrist Dr. SCD in 
February 2008.  The Veteran was observed to have normal 
hygiene.  His motor activity was sedate but tense; attention 
and concentration were normal.  Recent and remote memories 
were normal, and thought process was normal.  Though content 
was positive for ideas of reference.  There was no homicidal 
or suicidal ideation, and there were no delusions.  Dr. SCD 
noted middle insomnia and decreased appetite.  The Veteran 
described his isolation and his desire to be alone most of 
the time.  Dr. SCD noted a current GAF score of 48.

The Veteran had a consultation with a VA nurse in May 2008 in 
which he was noted to have normal appearance and hygiene.  
Attention, concentration, recent and remote memory, thought 
process, and appetite were all normal.  There were no 
homicidal or suicidal ideations and no delusions.  Judgment, 
insight and impulse control were all good, and there was no 
hopelessness, helplessness or anhedonia.  The Veteran tested 
positive on a depression screen but felt his quality of life 
was affected by his physical pain rather than by psychiatric 
symptoms.  The nurse assigned a current GAF score of 55.

The Veteran was seen by VA physician Dr. MK in December 2008 
for pharmacological management (standing in for Dr. SA).  The 
Veteran reported occasional nightmares and also flashbacks 
twice per month.  The Veteran reported hypervigilance and 
startle response, and waking up every hour.  Dr. MK noted the 
Veteran was normal in grooming and hygiene.  His attention 
was hypervigilant, and his concentration was impaired.  
Recent memory, remote memory and thought process were normal.  
There was no suicidal or homicidal ideation.  Judgment, 
insight and impulse control were good, and there was no 
helplessness, hopelessness or anhedonia.  Dr. MK assigned a 
current GAF score of 48.

In regard to occupational and social impairment after April 
15, 2002, the Board finds the criteria for a rating higher 
than the currently-assigned 50 percent rating are not met.  
As was the case before April 2002, those symptoms capable of 
clinical observation (grooming, hygiene, affect, speech, 
mood, memory, concentration, thought process and content, 
insight, judgment, delusions, and homicidal or suicidal 
ideation) were either normal or minimally impaired.  For the 
most part, the clinically observable symptoms characteristic 
of a 70 percent rating (obsessional rituals, speech 
abnormalities, near- continuous panic or depression, impaired 
impulse control, spatial disorientation, and neglect of 
personal appearance and hygiene) are not shown.  


Although suicidal ideation was noted at the April 2002 VA 
examination and the Veteran has reported in a few statements 
in support of his appeal that he has suicidal ideation, on 
most occasions he has denied suicidal ideation.

After April 2002 the Veteran subjectively reported difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting) and inability to establish and maintain 
effective relationships, both of which are symptoms 
characteristic of the 70 percent rating.  However, the Board 
finds on review that the Veteran's level of impairment more 
closely approximates the 50 percent level.

Prior to April 2002 the Veteran's GAF score was 60.  After 
April 2002 his GAF score ranged from a high of 60 to a low of 
48; the most frequently-assigned GAF score during the period 
was 55.  Thus, the lower GAF scores after April 15, 2002, 
constitute clinical acknowledgement of increased social and 
occupational functioning.

GAF scores between 41 and 50 indicate serious symptoms or any 
serious impairment in social, occupational or school 
functioning, while GAF scores between 51 and 60 indicate 
moderate symptoms or moderate difficulty functioning.  Quick 
Reference, supra, pg. 46-47.  A GAF SCORE of 48 generally 
approximates a 50 percent level of disability, not a 70 
percent level of disability; a GAF SCORE of 55 - the 
Veteran's most consistent GAF score after April 2002 - is 
squarely within the criteria for the 50 percent rating.

The Board notes at this point that Dr. SA, a VA psychiatrist, 
submitted a questionnaire in June 2006 in which he or she 
indicated by checkmark that the Veteran met the specific 
criteria for evaluation at both a 70 percent and 100 percent 
level.  However, this questionnaire is inconsistent with Dr. 
SA's own treatment notes before and after June 2006 in which 
Dr. SA specifically noted the Veteran was normal, or at worst 
minimally impaired, in regard to grooming, hygiene, 
attention, concentration, recent memory, remote memory, 
thought process, homicidal or suicidal ideation, 
hallucinations, hopelessness, helplessness, anhedonia, 
judgment, insight and/or impulse control.  Dr. SA's reports 
of examination (other than the June 2006 questionnaire) are 
consistent with examination reports by Dr. TM, Dr. SCD and 
Dr. MK, none of which shows symptoms more closely 
approximating the criteria for a 70 percent rating.

The Veteran has submitted numerous writings complaining about 
examinations conducted by Dr. TM.  The Veteran specifically 
contends Dr. TM had tended to misrepresent the Veteran's 
statements and to downplay the Veteran's symptoms such as 
poor hygiene; the Veteran insists the opinion of Dr. SA, his 
usual psychiatrist, should be given higher probative value.  
However, the Board notes Dr. TM's clinical observations are 
fully consistent with those of the other examiners of record, 
including those of Dr. SA.
 
Consideration has been given to assigning a staged rating; 
however, at no time during the initial rating period has the 
disability warranted ratings higher than those already 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).
 
The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on the 
part of the RO or the Board that the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his PTSD and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of that contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

In addition to the medical evidence the Board has carefully 
considered lay evidence offered by the Veteran, including his 
correspondence to VA and his testimony before the Board.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In 
this case, affording full credibility to the symptoms 
reported by the Veteran's lay statements does not show 
symptomology more closely approximating the criteria for a 
rating higher than 30 percent prior to April 2002 or a rating 
higher than 50 percent thereafter.
     
Evaluation of Low Back Disability

Intervertebral disc syndrome (IVDS) will be evaluated under 
the General Formula for Rating Diseases and Injuries of the 
Spine or under the Formula for Rating IVDS based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

Under the General Rating Formula for Rating Diseases and 
Injuries of the Spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply to rating the thoracolumbar spine.  A rating of 20 
percent is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees;, the combined range of motion of not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less or if there is favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2008) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2008) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2008) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Alternatively, IVDS may be rated under the Formula for Rating 
Intervertebral Disc Syndrome based on Incapacitating 
Episodes, with criteria as follows.  A rating of 10 percent 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A rating of 20 percent is warranted for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 
rating of 40 percent is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A rating of 60 percent is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note 2 provides that if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever results in  a higher 
evaluation for that segment. 

In the rating decision on appeal service connection for low 
back disability with a 20 percent rating was granted, 
effective May 27, 2004.  As noted above, the rating for the 
low back was subsequently increased to 40 percent, effective 
July 3, 2007.  The Veteran has also been granted separate 
compensable ratings for neurological impairment of each lower 
extremity, but those ratings are not at issue in this appeal. 

The file contains a report of extensive VA X-rays taken of 
the lumbosacral spine in February 2004.  The report shows 
some straightening of the normal lordotic curve, possibly a 
function of muscle spasm.  There was significant narrowing of 
the L3-L4 disc space, possibly significant with respect to 
the Veteran's low back symptomatology.  The vertebral bodies 
were intact, and the sacroiliac joints were open.  The study 
also revealed a calcification at the L1 level, possibly 
related to a developing staghorn calculus in the right 
kidney.

An April 2004 VA orthopedic note shows the Veteran complained 
of chronic low back pain radiating to the lower extremities.  
The back pain was greater than the leg pain, and there was no 
lower extremity weakness.  The Veteran was observed to 
ambulate without assistance.  Forward flexion was to 70 
degrees; rotation was not recorded so combined range of 
motion cannot be computed.  Straight leg raising was negative 
bilaterally and motor strength in the lower extremities was 
5/5; deep tendon reflexes in the lower extremities were +3 
bilaterally.  MRI impression was degenerative changes mainly 
at L3-4, L4-5 and L5-S1 with a moderate central spinal canal 
stenosis at L3-4 with a moderate-size herniation at L4-5 
causing compression of the L5 nerve roots.  The clinical 
impression was chronic low back pain with moderate spinal 
stenosis at L3-4 and herniated nucleus pulposus at L4-5.

The Veteran was evaluated in April 2004 by the VA physical 
therapy clinic for left shoulder pain and low back pain.  The 
Veteran characterized his lower back pain as 9/10 at worst 
and 7/10 currently; he stated the pain was aggravated by 
prolonged positioning.  The Veteran was observed to ambulate 
independently, including climbing stairs.  His posture 
demonstrated mild forward head, thoracic kyphosis and lumbar 
lordosis.  Assisted range of motion for the back was within 
normal limits.  The therapist stated the Veteran was an 
excellent candidate for physical therapy for his back 
disorder.

The Veteran was assessed by VA's Physical Medicine and 
Rehabilitation (PM&R) Clinic in April 2005.  The examining 
physician noted a complaint of back pain, mainly in the lower 
lumbar spine, related to physical activity including 
prolonged sitting or standing.  The Veteran reported 
awakening from sleep with position changes.  There was no 
current pain radiating to the lower extremities, and the 
Veteran denied numbness or paresthesias, lower extremity 
weakness, or use of assistive devices.  The Veteran 
characterized his pain as 6-7/10.  Clinical evaluation showed 
no gross deformities of the spine, mild protrusion of the 
lumbar spine and minimal spasm of the paraspinals.  Assisted 
range of motion of the lumbosacral spine was within 
functional limits, with mild discomfort.  Straight leg 
raising was negative bilaterally, and sensory was grossly 
normal bilaterally.  The Veteran was able to stand with heel 
and toes and walk without assistive devices; his gait was 
unremarkable.  The physician's assessment was chronic lower 
back pain with spinal stenosis and DDD.

A November 2005 note from the VA PM&R clinic shows the 
Veteran underwent physical therapy with three courses of 
acupuncture, with some improvement.  The Veteran was advised 
to continue home therapy exercises; he was offered aquatic 
therapy but declined due to the distance between his home and 
the hospital. 

The Veteran had a VA examination of the spine in August 2005 
during which he complained of continuous low back pain in the 
mid area, radiating from the right back to the knee.  He 
described the pain as 6-7/10 with medication and 9-10/10 with 
out medication.  Pain was aggravated by activity and by 
prolonged sitting or standing, and ameliorated by lying down 
and by medication.  The Veteran was currently taking two 
different pain medications.  He described flare-ups daily 
during which pain increased to 9/10.  He reported 
incapacitating pain during the past 12 months.  He reported 
numbness in both feet after prolonged sitting but denied 
weakness and denied bowel or bladder dysfunction.  The 
Veteran stated he could walk up to a quarter mile, with back 
pain starting after 10 minutes of walking; he could no longer 
do any sports or recreational activities due to back pain.

Examination showed no gross deformities of the lumbosacral 
spine, although there was mild minimal bridging of the spine.  
There were spasm and tenderness of the paraspinal region.  
Active and passive flexion was 70 degrees, with pain at the 
end of flexion; combined range of motion was 170 degrees.  
Repetitive motion caused additional limitation of flexion by 
10 degrees (i.e. to 60 degrees) due to pain and fatigue but 
no weakness, lack of endurance or incoordination.  The lower 
extremities had normal functional range of motion and muscle 
strength.  Straight leg raising was negative bilaterally, and 
the Veteran was able to stand with his heels and his toes and 
ambulate without assistive devices.  Gait was within normal 
limits.  The examiner diagnosed DDD at L3-4, L4-5 and L5-S1 
with spinal stenosis, as well as chronic low back pain 
syndrome. 

VA PM&R notes from September 2006 to June 2007 show the 
Veteran presented complaining of chronic low back pain 
sometimes radiating into both legs.  The Veteran stated the 
pain was constant and 8/10 in intensity; pain was aggravated 
to 10/10 by standing, walking or movement in general and was 
only relieved by lying down.  Previous acupuncture treatment 
had provided only minimal and temporary relief.  The 
clinician's impression was that much of the Veteran's low 
back pain appeared to be caused by paraspinal myofasciitis, 
although disc syndrome and radiculopathy were of definite 
concern.  The Veteran received osteopathic manipulation 
therapy (OMT) in November 2006 and May 2007, with good 
results although the relief was temporary.  In June 2007 the 
clinician noted the Veteran's symptoms had worsened over the 
past few months, with current flexion to 45 degrees; the 
current clinical assessment was low back pain from multiple 
etiologies including central disc herniation with 
radiculopathy, DDD, osteoarthritis, myofasciitis, and lumbar 
joint dysfunction.

On review of the evidence above pertaining to the period 
prior to July 3, 2007, the Board finds the criteria for an 
initial evaluation in excess of 20 percent were not met.  
Specifically, during the period in question the Veteran's 
forward flexion of the thoracolumbar spine was greater than 
30 degrees, even with repetitive motion.  Even with 
consideration of all pertinent disability factors, there is 
no evidence showing that forward flexion was limited to 30 
degrees or less or that there was ankylosis of the entire 
thoracolumbar spine.  

The Veteran is not shown to have had any qualifying 
incapacitating episodes due to IVDS during the period, so 
alternative rating under those criteria is not warranted.  

The Board accordingly finds the criteria for a rating in 
excess of 20 percent were not met prior to July 3, 2007, and 
turns its attention to entitlement to an evaluation in excess 
of 40 percent beginning July 3, 2007.
 
The Veteran had a VA examination of the spine in July 2007 in 
which he reported constant dull lower back pain of 5/10 
intensity at rest and at 7-8/10 intensity with activity.  
Increased pain was associated with bending, lifting or 
walking long distances; the Veteran denied flare-ups because 
the pain was constant.  The Veteran had tried physical 
therapy, transcutaneous electrical nerve stimulation (TENS), 
hot packs, nonsteroidal anti-inflammatory drugs, narcotics, 
acupuncture, and chiropractic treatment, with temporary 
relief only.  The Veteran also complained of some numbness in 
both feet but denied weakness and bladder or bowel 
dysfunction. The Veteran could ambulate without assistive 
devices and did not use a back brace.

On examination the spine had normal curvature position, 
symmetry and appearance.  There was some mild tenderness 
bilaterally in the paraspinal muscles.  Forward flexion was 
to 35 degrees with pain at the end of the range; combined 
range of motion was 105 degrees with pain at the end of the 
range.  Gait and contour were normal, and the Veteran denied 
muscle spasms.  Neurological examination was normal for 
sensory, and muscle strength was 5/5 with straight leg 
raising negative bilaterally.  The examiner noted VA X-rays 
dating from March 2005.  The examiner diagnosed chronic lower 
back syndrome secondary to herniated discs at first-to-fifth 
lumbar and first sacral; the examiner also diagnosed spinal 
stenosis, degenerative joint disease at the lumbar spine and 
facet joint arthrosis.

An addendum to the examination report states the Veteran had 
additional decreased motion with flare-ups, consisting of 
reduction of motion to 5 degrees in all ranges and increase 
in pain to 10/10 level, especially with bending and lifting.  
Also, repetitive motion caused increased limitation of 
ability to walk longer distances or to drive. 

A VA MRI analysis of the lumbar spine in July 2007 showed an 
impression of multilevel disc and bony degenerative changes, 
worse at L3-L4 and L4-L5; there was also moderate canal 
stenosis at L4-L5 and moderate narrowing of the spinal canal 
at L3-L4.

VA motor nerve conduction studies (NCS) and electromyography 
(EMG) studies were performed in August 2007.  These 
electrodiagnostic studies resulted in an impression of 
sensory peripheral neuropathy in the lower extremities; there 
was no impression of lumbar radiculopathy although sensory 
radiculopathy could not be ruled out.

VA physical therapy notes dated in August 2007 show the 
Veteran reported chronic low back pain sometimes radiating 
into both legs.  He had chiropractic treatments for 8 years 
with some success but terminated those treatments because he 
could not afford to continue them.  Acupuncture only helped 
for about a day.  The Veteran denied bladder or bowel 
incontinence.  Lying down helped the pain, while house 
activities, standing, or sitting made it worse.  Any activity 
caused severe spasms within 15 minutes.  Treatment by 
epidural steroid injection was considered.

The Veteran presented to the VA physical medicine and 
rehabilitation clinic in January 2008 requesting evaluation 
for alternative therapies to his current medical regimen.  
His chief complaint was chronic dull and aching back pain, 
constant at 5-6/10.  The Veteran had been walking with a 
stick due to knee pain.  Examination showed no scoliosis, 
lumbar and thoracic paraspinal hypertonia and tenderness, and 
decreased range of motion in flexion to 20 degrees with pain.   

Review of the evidence pertinent to the period beginning July 
3, 2007, shows the Veteran has limitation of forward flexion 
to 20 degrees (5 degrees during flare-ups), which satisfies 
the schedular criteria for a rating of 40 percent (flexion 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine).  The higher 50 percent rating 
may be awarded with unfavorable ankylosis of the entire 
thoracolumbar spine, but the evidence clearly demonstrates 
that the Veteran's spine is not ankylosed to any degree.

There is no indication of qualifying incapacitating episodes 
due to IVDS during the period beginning July 3, 2007.  
Accordingly, alternative rating under those criteria is not 
warranted. 

In addition to the medical evidence the Board has carefully 
considered lay evidence offered by the Veteran in the form of 
his correspondence to VA (the Veteran's testimony before the 
Board did not address his spine disability).  In this case, 
affording full credibility to the symptoms reported by the 
Veteran's correspondence show symptom logy more closely 
approximating the criteria for a rating higher than 20 
percent prior to July 2007 or a rating higher than 40 percent 
thereafter.

Consideration has been given to assigning a staged rating; 
however, at no time during the initial rating period has the 
disability warranted ratings higher than those already 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The record reflects the Veteran has 
not required frequent hospitalizations for his spine 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.  

Entitlement to a TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The Veteran has the following service-connected disabilities: 
PTSD (rated at 30 percent from September 3, 1998, and at 50 
percent from April 15, 2002); DDD of the lumbar spine with 
stenosis (rated at 20 percent from May 27, 2004, and at 40 
percent from July 3, 2007); Eustachian tube dysfunction with 
tinnitus (rated at 10 percent from September 1998); and 
peripheral neuropathy of the left and right lower extremities 
with radiculitis (each rated at 10 percent from June 2007).  
The Veteran's combined evaluation for compensation was 40 
percent from September 3, 1998, 60 percent from April 15, 
2002, 70 percent from June 29, 2007, and 80 percent from July 
3, 2007.  

The Board finds the Veteran has met the schedular criteria 
for consideration of a TDIU since April 15, 2002.  See 38 
C.F.R. § 4.16(a).  The Board's consideration thus turns to 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities. 

A December 2002 counseling note by the Vet Center states the 
Veteran did not work for about a month after his discharge 
from service, and then returned to his old job as a quality 
control inspector at a wallpaper factory.  He quit that job 
after about 6 months because he was getting depressed with 
thoughts about Vietnam, and did not work again for a couple 
of years.  Thereafter he worked off-and-on in construction 
projects at various power plants in the region and at 
Brooklyn Navy Yard.  The Veteran had not worked steadily 
since 1996 except for odd jobs.

Similarly, counseling notes from Mr. CG dated from January to 
July 2003 state the Veteran did sporadically well after 
service working as a welding inspector at various nuclear 
power plants until approximately 1997 but had not held steady 
employment since then.  The Veteran was currently subsisting 
on his VA disability and income from day jobs. 

The Veteran submitted a Statement in Support of Claim in 
April 2004 asserting he had not worked in over 7 years due to 
his PTSD and other worsening physical problems.  The Veteran 
provided a 2003 Social Security Agency (SSA) summary showing 
taxed income of $36,120.00 in 1996 but no taxed earnings at 
all in subsequent years.  

The Veteran also submitted a letter in April 2004 asserting 
that his physical and mental disabilities precluded any 
pretense of ever securing gainful employment.  He stated his 
service-connected low back pain made him unable to sit or 
stand for any length of time without lying down for relief, 
and he stated he could not concentrate or focus on anything 
due to sleepless nights caused by pain and nightmares.  

The Veteran was examined by VA psychologist Dr. TM in August 
2004.  The Veteran reported having been laid off from his 
last job, as a quality control inspector at Brooklyn Navy 
Yard, in 1997 when there was no longer any work for him to 
perform; he had made no recent attempts to find work and had 
no formal training or education since his last VA examination 
in 2002.

The Veteran testified before the Board in August 2005 that he 
last worked in July 1996; he was laid off but was having 
difficulty being around people.  After being laid off he 
could not bear the thought of returning to work and having to 
deal with people.  He considered training for a job that 
would require less contact with people but is precluded from 
such work because of his back disability, which makes 
prolonged standing or sitting difficult.  

The file contains a document entitled "Physician's 
Questionnaire" and signed by VA psychiatrist Dr. SA in June 
2006.  Dr. SA was asked to indicate by checkmark if he or she 
believed the Veteran's unemployability to be due to his 
service-connected psychiatric condition (defining "total 
disability" to exist when there is present any impairment of 
mind or body sufficient to render it impossible for the 
average person to follow a substantially gainful occupation).   
Dr. SA responded by checking "yes."

The Veteran was again examined by VA psychologist Dr. TM in 
July 2007.  The Veteran stated he had not worked since 1996 
or 1997, when he was laid off from his job.  The Veteran 
stated he did not seek subsequent employment due primarily to 
his back pain; Dr. TM noted that in a previous interview the 
Veteran had reported alcohol abuse and depression as his 
reasons for not working.  Dr. TM stated an opinion that the 
Veteran's lack of regular employment was currently due to 
physical pain rather than to symptoms of PTSD.  By his 
report, the Veteran was able to perform marginal employment 
one day per week without significant impairment from 
psychiatric symptoms, but he felt his lack of motivation and 
his discomfort around other people (which he attributed to 
his PTSD) would make gainful employment difficult.

The Veteran had a VA examination of the spine in July 2007.  
The examiner stated the Veteran had been retired since 1996, 
but employability was affected by his psychiatric condition 
and low back pain, which caused increased problems with 
welding, lifting, bending, climbing, walking, and carrying 
pipes.  These limitations had caused the Veteran to retire 
early.

On review of the evidence above the Board finds the evidence 
does not show that either the Veteran's service-connected 
PTSD or his service-connected lumbar spine disorder, alone, 
renders him unemployable.  However, the record substantiates 
that his combined service-connected disabilities render him 
unemployable.  In particular, the PTSD makes the Veteran 
unable to work with other people, while the lumbar spine 
disability makes him unable to maintain gainful self-
employment.  Accordingly, the criteria for a TDIU are met.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD prior to September 3, 1998, and to an initial 
evaluation in excess of 50 percent thereafter is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for DDD of the lumbosacral spine with stenosis prior to July 
3, 2007, and to an evaluation in excess of 40 percent 
thereafter is denied.

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.
.

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


